Citation Nr: 9915028	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-14 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to a certificate of eligibility for assistance 
in acquiring specially adapted housing or a special home 
adaptation grant.

2. Entitlement to a certificate of eligibility for assistance 
in acquiring an automobile or other conveyance and 
adaptive equipment or adaptive equipment only.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to November 
1976.

By rating action dated in December 1992, the RO denied the 
veteran's claim for a certificate of eligibility in acquiring 
specially adapted housing or a special home adaptation grant.  
The veteran appealed this determination, and it was upheld by 
the Board in a February 1995 decision.  He filed an appeal 
with the United States Court of Appeals for Veterans Claims 
(Court) (prior to March 1, 1999, the name of the Court was 
the United States Court of Veterans Appeals).  By decision in 
October 1996, the Court, in pertinent part, affirmed the 
Board's decision denying entitlement to a certificate of 
eligibility in acquiring specially adapted housing or a 
special home adaptation grant.

In a rating decision dated in June 1998, the RO denied the 
veteran's claims for a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant and for a certificate of 
eligibility for assistance in acquiring an automobile or 
other conveyance and adaptive equipment or adaptive equipment 
only.  A timely administrative appeal has been perfected with 
respect to these claims.

By that same rating decision of June 1998, the RO also denied 
the veteran's claim seeking entitlement to a separate rating 
for weakness of the right lower extremity, as an additional 
disability separate and distinct from the service connected 
amyotrophic lateral sclerosis.  The RO sent the veteran a 
letter to this effect in July 1998, along with a copy of the 
rating decision and notice of his appellate rights.  However, 
since the veteran has not yet filed a Notice of Disagreement 
with respect to the denial of the separate rating claim, that 
claim is not at the present time properly before the Board.

The Board notes that a hearing was conducted by another 
member of the Board in May 1997.  At that time, the issue 
under consideration was entitlement to an annual clothing 
allowance.  This claim was remanded in July 1997.  The 
veteran testified at a hearing before the undersigned in 
February 1999.  During this hearing, the veteran was informed 
that the issue of entitlement to an annual clothing allowance 
would be subsumed and considered in this decision, and he did 
not express any objection to this procedure.  The matter of 
entitlement to an annual clothing allowance will be 
considered in the REMAND section below.

Lastly, the veteran appears to have raised the issue of 
entitlement to reimbursement or payment of the cost of dental 
expenses.  This claim has not been to adjudicated by an 
agency of original jurisdiction and is referred to the RO for 
appropriate action, to include referral to the proper VA 
Medical Center, Medical Administrative Service.


FINDINGS OF FACT

1. The veteran has been granted service connection for 
amyotrophic lateral sclerosis, for which a 100 percent 
evaluation is in effect.

2. There is no competent medical evidence showing that the 
veteran has loss of use of either lower extremity as a 
result of his service-connected disability, or that he is 
blind in either eye due to service-connected disability.

3. There is no competent medical evidence which discloses 
that the veteran is entitled to compensation for a 
permanent and total disability which is due to blindness 
in both eyes with 5/200 visual acuity or less due to 
service-connected disability, or that he has anatomical 
loss or loss of use of both hands due to service-connected 
disability.

4. There is no competent medical evidence demonstrating that 
the veteran has loss of use of either foot or hand, the 
requisite visual impairment or ankylosis of a knee or hip.



CONCLUSIONS OF LAW

1. The criteria for a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant have not been met.  
38 U.S.C.A. §§ 2101, 5107(a) (West 1991);38 C.F.R. 
§§ 3.350(a)(2), 3.809, 3.809a, 4.63 (1998).

2. The criteria for a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance 
and adaptive equipment or adaptive equipment only have not 
been met.  38 U.S.C.A. §§ 3901, 3902, 5107(a) (West 1991); 
38 C.F.R. §§ 3.808 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected amyotrophic 
lateral sclerosis and his allegations that he experiences 
loss of use of various extremities that are within the 
competence of a lay party to report are sufficient to 
conclude that his claims are well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629; Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  No further development is necessary in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).


Factual background

A VA peripheral nerves examination was conducted in July 
1994.  The veteran complained of episodic asymmetrical muscle 
cramps and episodic weakness.  It was noted that he did not 
work, but tried to perform minor functions around the house.  
He stated that he was unable to walk a long distance, and 
could only walk probably 100 or 200 feet.  An examination 
revealed minimal dysarthria.  He ambulated with an antalgic 
gait.  He was muscular appearing.  There was very minimal 
right quadriceps atrophy noted. He was right-handed.  The 
veteran wore a double-cage right knee brace that he stated he 
required because of the weakness in his right leg.  There 
were obvious fasciculations noted during numerous portions of 
the examination.  Fasciculations were noted on the left 
deltoid muscle and on the right quadriceps muscle.  There was 
no spasticity.  Deep tendon reflexes were absent throughout.  
Babinski signs were absent bilaterally.  Coordination was 
normal.  He was able to hold a pen and very clearly write his 
correct name in a printed fashion.  He was able to grip with 
both hands, even though the veteran stated that the right 
hand grip was decreased compared to the left.  He walked with 
an obvious limp without any cause for it.  There was no 
obvious peripheral neuropathy.  He was able to grip and pinch 
both hands.  He was able to walk.  The diagnosis was history 
of amyotrophic lateral sclerosis.  The examiner commented 
that based on the examination and the history "there was not 
a complete loss in the function of either hand or either 
foot."

The veteran was seen by a private physician in March 1997.  
The veteran related that he had a muscle/nerve biopsy done on 
the right thigh area in 1976 and that he had experienced 
persistent and progressive weakness in the right thigh and 
knee.  He also noted several episodes of falling having 
occurred because of the weakness.  It was indicated that he 
was concerned about the deformity of the posterior right 
thigh.  On examination, the upper extremities had trace right 
triceps weakness.  There was prominent thigh atrophy 
anteriorly on the right and more prominence of the medial 
hamstring on the right than laterally.  The right knee had no 
localizing tenderness and no effusion was detected.  There 
was full range of motion with lateral patellar tracking 
present.  The right quadriceps was Grade I compared to Grade 
V on the left, and the right hamstring was Grade III to IV 
strength.  There was trace weakness of the right extensor 
hallucis longus.  The clinical impressions were amyotrophic 
lateral sclerosis with primary involvement affecting the 
right lower extremity, chondromalacia of the patella 
secondary to amyotrophic lateral sclerosis and history of 
muscle biopsy of the right thigh.  The examiner noted that 
the veteran had a partial locking hinged knee brace and it 
was felt that he would benefit from a variably controlled 
droplock type of hinged knee brace that he could lock for 
ambulation and unlock for sitting.  A prescription form for 
this type of brace is of record.

In a statement dated in April 1997, another private physician 
noted that he had a copy of the veteran's medical Board in 
September 1976 and that he had been medically separated 
because of weakness in the right lower extremity and right 
upper extremity and cramping throughout most of his body.  It 
was noted that the reasons for the veteran's disability 
included right lower and right upper extremity weakness, 
clumsiness of the right foot, and muscle cramps in the upper 
and lower extremities and trunk muscles.  The veteran also 
complained of constant fatigue, and related that he had 
experienced several "black out spells" which the examiner 
did not have details on.  The examiner further noted that the 
veteran was suffering moderate weakness in the right lower 
extremity, both proximally and distally, as well as moderate 
weakness in the right upper extremity.  This made it 
difficult for the veteran to climb any steps because of the 
weakness of the right leg and the loss of balance which 
flowed from that.  The right leg constantly felt as though it 
was going to give way whenever he attempted to walk and it 
was especially bad when he attempted to go up the stairs.  
The veteran was concerned about driving an automobile because 
of the right leg weakness.  He noticed that there was a 
problem moving his foot from the accelerator to the brake 
pedal.  The right upper extremity was somewhat weak and 
clumsy and limited its usefulness.  The constant fatigue also 
limited his mobility and most likely was due to the 
neurological condition which was causing his weakness.  The 
examiner commented that the veteran's neurological condition 
had affected his upper extremity and lower extremity strength 
to the extent that it made it difficult for him to climb 
stairs or to walk distances greater than 50 to 150 yards.  

In February 1999, the veteran presented testimony at a Board 
hearing regarding his contention that he meets the criteria 
for financial assistance for adaptive housing and for an 
automobile allowance.  A copy of the transcript is of record.

Analysis

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance. 
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  (a) Extremely unfavorable complete ankylosis of 
the knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  (b) Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent, 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R.§§ 
3.350(a)(2), 4.63.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be extended if, among other 
things, the veteran is entitled to compensation for permanent 
and total disability due to:  (1) The loss, or loss of use, 
of both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (2) Blindness in both eyes, having only light perception, 
plus, the anatomical loss or loss of use of one lower 
extremity, or (3) The loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) The loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.    38 C.F.R. 
§ 3.809.

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a veteran if, 
among other things, he is entitled to compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands.  
38 C.F.R. § 3.809a.

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made when, among other 
things, the veteran's service-connected disabilities result 
in one of the following:  (i) Loss or permanent loss of use 
of one or both feet; (ii) Loss or permanent loss of use of 
one or both hands; (iii) Permanent impairment of vision of 
both eyes: Central visual acuity of 20/200 or less in the 
better eye, with corrective glasses, or central visual acuity 
of more than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye.  (iv) For adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. 
3.808.

Under the governing criteria, a certification of eligibility 
for financial assistance in the purchase on one automobile or 
other conveyance in an amount not exceeding $5,500 and of 
basic entitlement to necessary adaptive equipment will be 
made where the claimant meets the requirements which include 
the following:  (b)(1)  One of the following must exist and 
be the result of injury or disease incurred or aggravated 
during active military, naval or air service; (i) Loss or 
permanent loss of use of one or both feet; (ii) Loss or 
permanent loss of use of one or both hands; (iii) Permanent 
impairment of vision of  both eyes.  38 U.S.C.A. § 3902; 38 
C.F.R. § 3.808

While the medical evidence clearly shows that the veteran 
wears a brace, there is nothing in these records which would 
demonstrate that he has loss of use of any extremity.  In 
this regard, the Board points out that the physician indicted 
in his April 1997 letter that the veteran was able to walk 50 
to 150 yards.  While he added that the veteran had difficulty 
with stairs, this does not suggest that he experiences loss 
of use of an extremity.  Indeed, during the most recent 
hearing, the veteran testified that he had gone to Busch 
Gardens with his family and, although he had to rest 
periodically, he was able to manage.  The Board acknowledges 
that he experiences weakness of various extremities; loss of 
use, however, has clearly not been shown.

The Board notes that following the VA examination in July 
1994, the examiner concluded that the veteran did not have 
complete loss of function of any extremity.  The veteran has 
not furnished any evidence suggesting that loss of use of any 
extremity has been demonstrated.  Indeed, the record confirms 
that the veteran is able to walk for short distances as well 
as drive.  With respect to the claim for a special home 
adaptation grant, the veteran does not argue that he is blind 
due to his service-connected disability, and there is nothing 
in the record which establishes that he experiences the loss 
of use of both hands.  As noted above, during the July 1994 
VA examination, he was able to grip with both hands.  

Despite the acknowledged loss of some mobility, the record 
fails to establish that the veteran has loss of loss or use 
of any extremity.  Moreover, with respect to the claim for 
assistance in acquiring an automobile or adaptive equipment, 
the veteran is not blind and does not have the requisite loss 
of bilateral visual impairment.  In the absence of competent 
medical evidence demonstrating that the veteran has loss of 
use of any extremity, or that he is blind, the Board must 
find that the weight of the evidence is against his claims.  
As noted previously, the only disability for which service 
connection has been established is amyotrophic lateral 
sclerosis.  While he is entitled to a 100 percent rating for 
this disability, the competent medical evidence of record 
does not demonstrate that the veteran has loss of use of any 
extremity.  The veteran's lay assertions to the effect that 
he has loss of use of an extremity due to a service-connected 
disability are of less probative than the medical findings on 
examination.  The Board finds, therefore, that the weight of 
the evidence is against the veteran's claims for a 
certificate of eligibility for assistance in acquiring 
specially adapted housing or a special home adaptation grant, 
or a certificate of eligibility for assistance in acquiring 
an automobile or other conveyance and adaptive equipment, or 
adaptive equipment.

In deciding these issues, the Board is most sympathetic and 
recognizes that it is apparent that the veteran's service-
connected amyotrophic lateral sclerosis is severely 
disabling, as evidenced by the 100 percent disability 
evaluation currently in effect.  However, absent competent 
evidence demonstrating that the applicable criteria of 
38 U.S.C.A. §§ 2101, 3901, and 3902 have been met, the Board 
is without authority to grant the VA benefits sought in this 
case.  Accordingly, the appeal is denied.


ORDER

A certificate of eligibility for assistance in acquiring 
specially adapted housing or a special home adaptation grant 
is denied.  A certificate of eligibility for assistance in 
acquiring an automobile or other conveyance and adaptive 
equipment or adaptive equipment only is denied.


REMAND

In its October 1996 decision, the Court concluded that a 
claim for clothing allowance was before the Board at the time 
of the Board's February 1995 decision, but that it had not 
addressed the issue.  Accordingly, the Court remanded this 
issue to the Board for further appellate consideration.  
Thereafter, in July 1997, the Board noted that the RO had not 
addressed this matter remanded the issue for adjudication of 
the claim.  By letter dated in March 1998, the RO advised the 
veteran that he had not started receiving a clothing 
allowance until 1994 and that his entitlement had continued 
since that date.  In addition, the veteran was informed that 
a claim for a clothing allowance in 1977 had been denied 
because the evidence did not show that he wore or used an 
orthopedic prosthetic appliance.  It is not clear whether the 
veteran was informed of this determination.  A claim was also 
submitted in 1978, but the RO apparently failed to adjudicate 
this claim.  In the March 1998 letter, the veteran was 
notified that his claim was denied because the evidence did 
not show that he was wearing or using an orthopedic or 
prosthetic appliance at that time which tended to wear out or 
tear clothing.  

The veteran submitted a notice of disagreement with the above 
determination in July 1998.  However, the RO failed to issue 
a statement of the case, as it was required to do.  See 
38 C.F.R. § 19.29 (1998).  The filing of the notice of 
disagreement initiates the appellate process, and the failure 
of the RO to issue a statement of the case is a procedural 
defect requiring remand.  See Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995).  

In light of the above, the case is REMANDED to the RO for 
action as follows:

The RO should undertake any appropriate 
development and, thereafter, a statement 
of the case with respect to the issue of 
entitlement to a clothing allowance 
should be issued.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

